Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: DELL-035AUS
IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE

In re application of: 	Chen et al.     Group:	2135
Serial No.:			17/313,103   Examiner:	Tuan Thai
For:  ADAPTIVE REPLICATION MODES IN A STORAGE SYSTEM.


1. 	This action is responsive to amendment filed on July 12 2022.  Claims 2 and 10 have been canceled.  Claims 1, 3-9 and 11-22 are presented for examination and now allowed.  

REASONS FOR ALLOWANCE
2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (claims 1, 9, 17 and 19).  The prior arts of record do not teach nor suggest all the combined limitations in each claim separately including system and method
involves monitoring write input/output (IO) operations. The write IO latency is determined for a type of replication from the monitored write IO operations, also a threshold value defined for the type of the replication is automatically switched to another type of a replication upon determining that the threshold value has been met from the write latency where the latter type is configured to compensate for operational deficiencies detected in response to the latency. The threshold value is met when an average value of the latency is persisted for a pre-defined amount of time, and is a user-tunable value.
The method involves monitoring write input/output operations during an active replication session in which a first type of replication is performed at the storage system, and thus ensures simple and efficient providing of adaptive replication in a storage system.  In light of the foregoing; claims 1, 9 and 16 of the present application are found to be patentable over the prior arts. 
	Claims 2-8; 10-15 and 17-20 further limit the allowable independent claims 1, 9 and 16.  These claims are therefore allowable for the same reason as being set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 572-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 08, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135